UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5169


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RAMON R. HOPE,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:05-cr-00095-MBS-1)


Submitted:    February 18, 2009             Decided:   March 12, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Edward Vanderbloemen, GALLIVAN, WHITE & BOYD, PA,
Greenville, South Carolina, for Appellant.        James Chris
Leventis, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ramon    R.    Hope    seeks       to   appeal    his    conviction     and

sentence.     In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                        Fed. R.

App. P. 4(b)(1)(A).         With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351,

353 (4th Cir. 1985).

            The    district      court   entered      judgment       on   October   19,

2006.     The notice of appeal was filed on November 24, 2008.

Because Hope failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal. ∗

We   dispense     with    oral    argument      because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




      ∗
       To the extent Hope’s notice of appeal relates to the
district court’s November 13, 2008 order denying his request for
an extension of time in which to file a 28 U.S.C.A. § 2255
motion, the order Hope seeks to appeal is a non-appealable
interlocutory order, and this court is without jurisdiction to
consider it.



                                           2